 



AMENDMENT TO : Coalbed Methane lease between E &Pco, LLC and International Paper
in Caldwell Parish, LA. dated 1st day of May, 2008 .

 

This Amendment , with an effective date of April 30, 2011 by and between BRP
LLC, successor in interest to INTERNATIONAL PAPER COMPANY, hereinafter sometimes
referred to as "Lessor" and E &Pco LLC, a Texas limited liability company
hereinafter sometimes referred to as "Lessee."

 

WITNESSETH:

WHEREAS, it is the mutual desire of Lessor and Lessee to amend provisions of
said Agreement as hereinafter provided;

 

NOW THEREFORE , for and in consideration of the negotiated sum of $19,322 and
other good and valuable consideration , the receipt and sufficiency of which are
hereby acknowledged , it is agreed that:

 

The primary term of the lease is extended by 12 months, until April 30, 2012.

 

Except as amended hereby, said Lease Agreement shall remain unchanged.

 



WITNESSES: LESSOR: [tpg1a2012.jpg] BRP LLC   /s/ R. T. Kaczorowski   R. T.
Kaczorowski, Vice President-Operations   Date: 6/10/2011     WITNESSES: LESSEE:
  E &Pco, LLC [tpg1b2012.jpg]    /s/ Osman Kaldirim,Jr   Osman Kaldirim, Jr.,
Vice President   Date: 6/14/2011 STATE OF TEXAS       COUNTY OF HARRIS  



 



 

 

 



Before me, the undersigned authority, on this day personally appeared Osman
Kaldirim, Jr, Vice President of E &Pco LLC,, LLC a limited liability company,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, in the capacity stated, and as the act and
deed of said limited liability company .

 

Given under my hand and seal of office this 14th day June 2011.

 

  /s/ Donna C Brook [tpg2a2012.jpg] Notary Public in/and for Harris Country The
State of Texas                                                                  
My commission expires: 12/13/2012



 



STATE OF TEXAS §     §   COUNTY OF HARRIS §  



 



Before me, the undersigned authority, on this day personally appeared RAY T.
KACZOROWSKI, Vice President-Operations for BRP LLC, a Delaware limited Liability
Company, known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed , in the capacity stated, and as the act and
deed of said corporation.

 

Given under my hand and seal of office this 10th day of June 2011.

 



  /s/ Patricia A. Smith [tpg2b2012.jpg] Notary Public in/and for HARRIS Country
The State of
Texas                                                                  __ My
commission expires: 9/12/2011

 



 

 



 

AMENDMENT TO : Coalbed Methane lease between E &Pco, LLC and International Paper
in Caldwell Parish, LA. dated 1st day of May, 2008.

 

This Amendment , with an effective date of April 30, 2012 by and between BRP
LLC, successor in interest to INTERNATIONAL PAPER COMPANY, hereinafter sometimes
referred to as "Lessor" and E &Pco LLC, a Texas limited liability company
hereinafter sometimes referred to as "Lessee."

 

WITNESSETH:

WHEREAS, it is the mutual desire of Lessor and Lessee to amend provisions of
said Agreement as hereinafter provided;

 

NOW THEREFORE, for and in consideration of the negotiated sum of $19,322 and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged , it is agreed that:

 

The primary term of the lease is extended by 12 months, until April 30, 2013.

 

Except as amended hereby, said Lease Agreement shall remain unchanged.

  

WITNESSES:   LESSOR: [tsig1.jpg]   BRP LLC           /s/ Randy R. Cornele   /s/
R. T. Kaczorowski [tlogo3.jpg]

Randy R. Cornele

  R. T. Kaczorowski, Vice President-Operations     Date: 5-1-2012      
WITNESSES:   LESSEE:     E &Pco, LLC [tsig3.jpg]               [tsig4.jpg]   /s/
Osman Kaldirim,Jr     Osman Kaldirim,Jr., Vice President     Date: 4/30/2012  

  

STATE OF TEXASC

OUNTY OF HARRIS [tsig5.jpg]

 

 

 

 

Before me, the undersigned authority, on this day personally appeared Osman
Kaldirim, Jr, Vice President of E &Pco LLC,, LLC a limited liability company,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, in the capacity stated,

and as the act and deed of said limited liability company.

 

Given under my hand and seal of office this 30th day April 2012.

 

[tlogo2013.jpg] /s/ Tashfeen Brohi   Notary Public in/and for Houston   The
State of IX   My commision expires June 1,2012

 

STATE OF TEXAS $   $ COUNTY OF HARRIS $

 

Before me, the undersigned authority, on this day personally appeared RAY T.
KACZOROWSKI, Vice President-Operations for BRP LLC, a Delaware limited Liability
Company, known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, in the capacity stated, and as the act and
deed of said corporation.

 

Given under my hand and seal of office this 2nd of MAY 2012

 

[tlogo12013.jpg] /s/ Donna C Brook   Notary Public in/and for Harris County  
The State of Texas   My commision expires 12/13/2012

  

[tpg2013.jpg]

 

 

 

 

  

AMENDMENT TO : Coalbed Methane lease between E &Pco, LLC and International Paper
in Caldwell Parish, LA. dated 1st day of May, 2008.

 

This Amendment, with an effective date of April 30, 2013 by and between BRP LLC,
successor in interest to INTERNATIONAL PAPER COMPANY, hereinafter sometimes
referred to as “Lessor” and E &Pco LLC, a Texas limited liability company
hereinafter sometimes referred to as “Lessee.”

 

WITNESSETH:

WHEREAS, it is the mutual desire of Lessor and Lessee to amend provisions of
said Agreement as hereinafter provided;

 

NOW THEREFORE, for and in consideration of the negotiated sum of $19,322 and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is agreed that:

 

The primary term of the lease is extended by 12 months, until April 30, 2014.

 

Except as amended hereby, said Lease Agreement shall remain unchanged.

 

[tpg1a2014.jpg]   LESSOR:     BRP LLC           [tpg1b2014.jpg]   /s/ R.T.
Kaczorowski [tpg1d2014.jpg]     R. T. Kaczorowski, Vice President-Operations    
Date: 4/9/2013  

 

WITNESSES:   LESSEE:   [tpg1c2014.jpg]   E.&Pco, LLC               /s/ Osman
Kaldirim       Osman Kaldirim, Jr., Vice President       Date: 4/5/2013  

 



 

STATE OF TEXAS
 
COUNTY OF HARRIS [tpg1e2014.jpg]

 

 

 

 

Before me, the undersigned authority, on this day personally appeared Osman
Kaldirim, Jr, Vice President of E &Pco LLC,, LLC a limited liability company,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, in the capacity stated, and as the act and
deed of said limited liability company.

   

Given under my hand and seal of office this 5th day April 2013.

 

[tpg2a2014.jpg] [tpg2b2014.jpg] Notary Public in/and for   The State of Texas My
commission expires: August 16,2014  

 

STATE OF TEXAS §   § COUNTY OF HARRIS §

 

Before me, the undersigned authority, on this day personally appeared RAY T.
KACZOROWSKI, Vice President-Operations for BRP LLC, a Delaware limited Liability
Company, known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, in the capacity stated, and as the act and
deed of said corporation.

 

Given under my hand and seal of office this 9th day of April 2013.

 

  [tpg2d2014.jpg] [tpg2c2014.jpg] Notary Public in/and for   The State of Texas
My commission expires: 12/13/2016  

 

[tpg2e2014.jpg]

 

 

 

